DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 1 and 2 are unclear as they are too blurry to interpret. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because figures 1 and 2 are unclear as they are too blurry to interpret.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “contiguous region of silence” in claims 1, 2, and 3 is a relative term which renders the claim indefinite. The term “contiguous region of silence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification defines a contiguous region as any connected subgraph of the defined nearest neighbor graph and a region of silence as brain tissue with little to no activity. Based on this, the examiner interprets a contiguous region of silence to mean any connected subgraph of the defined nearest neighbor graph with little to no activity, yet it is unclear how much activity is little enough to fall under this definition.
The term “actual based EEG” in claim 13 is a relative term which renders the claim indefinite. The term “actual based EEG” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given that it is unclear from the specification what the applicant means by “based” the term “actual based EEG” is interpreted as any standard EEG signal. Given this interpretation, claim 13 is interpreted as “wherein the baseline EEG is an EEG recording” which will inherently be true.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendler (US Patent No 20140148657 A1).
Regarding claim 1, Hendler teaches a method for localizing regions of silence in a brain ([abst] A system and method are presented for use in monitoring brain activity of a subject…indicative of a subject's brain activity originated from locations in the subject's brain) comprising localizing one or more contiguous regions of silence in a low-resolution grid of uncorrelated sources in the brain ([0055] an EEG electrode arrangement configured for placing on a scalp of a subject and detecting electrical signals originated by neural activity of a subject's brain, and for generating EEG data indicative thereof) using the one or more localized contiguous regions of silence in the low- resolution grid as an initial estimate of the location of the silence in a high- resolution grid of the sources in the brain ([0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain and an activity level of the one or more regions corresponding to individual functions of the brain, and generating a spatial scan data) and iteratively localizing the one or more regions of silence in the high-resolution grid of correlated sources based on a covariance of the sources until a center-of-mass for each region of silence converges (See Fig. 4; [0166] At 312, a degree of correlation between the modulation of limbic activity and the desired modulation of limbic activity is then obtained to enable to determine a psychological evaluation of the subject. If the degree of correlation is high, such as, but not limited to, significant person correlation coefficient, then a success message is conveyed to the subject at 314. If the degree of correlation is low such as insignificant person correlation coefficient, then a failure message is conveyed to the subject at 316, and optionally, the stimulus is applied again on the subject at 303).

    PNG
    media_image1.png
    700
    527
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Reiner (US Patent No 20190175090 A1).
Regarding claim 2, Hendler fails to teach wherein the one or more contiguous regions of silence in the low- resolution grid is localized using convex spectral clustering. However, Reiner teaches [0011] the calculating spectral patterns step comprises at least one analysis technique or algorithm selected from: clustering algorithm.
Handler and Reiner are considered analogous because both disclose methods of analyzing brain activity in the form of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an established method known in the art in order to localize specific sources of EEG data, for which spectral clustering has been shown to work well. Furthermore, the clustering algorithm would inherently be convex, as otherwise it would not converge onto a solution.
Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Reiner and Gordon (US Patent No 20050273017 A1).
Regarding claim 3, Hendler teaches wherein localizing the one or more contiguous regions of silence in a low-resolution grid further comprises obtaining a model brain indicating locations of the sources in the brain ([0040] analyzing the relation between the EEG temporal data and the spatial scan data to identify the EEG signature may comprise optimization of some value of one or more parameters of at least one predetermined model. The optimization of the at least one model may comprise determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to the one or more regions under certain brain state, e.g. responding to the stimulus by neural activity and determining time points of measurements corresponding to the brain condition, e.g. response to the stimulus); obtaining readings of the brain from an EEG using a plurality of electrodes ([0097] The EEG recording may include bipolar and/or referential measurements, according to the needs/limitations of the user. At this stage, the EEG measurements are taken over a plurality of channels, each channel measuring signals between two electrodes located at different locations on the subject's scalp); and determining, for each source, a cross-correlation coefficient indicating the contribution of the source to readings from each of the plurality of electrodes ([0138]  correlation coefficient between the signature as derived from various EEG electrodes).
Hendler fails to teach calculating a normalized variance for each of the cross-correlation coefficients, deriving, based on the normalized variance, a source contribution measure for the low-resolution grid for each of the sources, and localizing silent sources in the low-resolution grid using convex spectral clustering based on the source contribution measures for the low-resolution grid. However, Gordon teaches [0148] Circular variance is an index of the extent to which the sites are in phase or phase-locked with each other. Circular variance is a normalized measure that ranges from 0 to 1 and is completely independent of the amplitude of the responses. Like a correlation coefficient, it therefore has no associated units of measure. It can be thought of as similar to a coherence estimate, except that it is an index of the extent of phase-locking across many sites rather than just between two sites as with coherence and [0149] This analysis produces a time series of values which represent (in units of circular variance) the extent of phase-locking (or how homogenous the phases are) for Gamma activity, as a function of time, within the sites making up each region of interest.
Hendler and Gordon are considered analogous because both involve the analysis of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a probability-based measure for determining how significantly each source contributes to the recorded output. A variance measure has been used in such an application and normalizing this measure has been shown to improve the quality of the data.
Hendler in view of Gordon fails to teach localizing silent sources in the low-resolution grid using convex spectral clustering based on the source contribution measures for the low-resolution grid. However, Reiner teaches [0011] the calculating spectral patterns step comprises at least one analysis technique or algorithm selected from: clustering algorithm.
Hendler and Reiner are considered analogous because both disclose methods of analyzing brain activity in the form of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an established method known in the art in order to localize specific sources of EEG data, for which spectral clustering has been shown to work well. Furthermore, the clustering algorithm would inherently be convex, as otherwise it would not converge onto a solution.
Regarding claim 6, Hendler teaches wherein the model of the location of the sources in the brain is derived from an MRI scan of the brain ([0012] Generally speaking, the present invention utilizes multiple measurements on the subject's brain to determine a multi-parameter function of the measured signal variation, i.e. a time-frequency function or preferably a spatial-time-frequency function. Generally, such function may be determined from the electrical measurements themselves (using multiple electrodes at different locations with respect to the subject's brain, i.e. different locations of the subject's scalp), or by one or more electrodes for electrical measurements and additional special scan providing image data from different locations in the brain, such as fMRI).
Regarding claim 7, Hendler teaches wherein the model of the location of the sources in the brain is derived from an average MRI scan from a plurality of individuals. ([0035] the method comprises performing the measurements and analysis on a plurality of subjects and creating a database of EEG signatures, which may or may not include data indicative of the corresponding plurality of the brain state/conditions (e.g., tasks or stimuli)).
Regarding claim 8, Hendler teaches wherein the model of the location of the sources in the brain is derived from an MRI scan of a different brain ([0045] The validation of the signature may be performed by analyzing estimated sources of activation using MR-based head models and/or beamformer approach to projection space. Structural or functional information of MRI signals can be used to identify a signature comprising individual volume conductor (head) models that include different conductivities for the skin, skull, and brain compartments (i.e., a so-called boundary-element model)).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Reiner and Gordon as applied to claim 3 above, and further in view of Principe (US Patent No 20160242690 A1).
Regarding claim 4, Hendler teaches one or more regions of silence ([0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain) Hendler fails to teach further comprising: estimating the size of the one or more regions of silence. However, Principe teaches [0360] The classification performance was tested when using the models' trial-varying parameters as features. Specifically, 4 sets of 3 features were compared: 1. Time alignment of the temporal waveform; 2. Scalar magnitude of temporal waveform (log-transformed); 3. Time-series RMS power after spatial projection (log-transformed); 4. A combination of (1) and (2)
Hendler and Principe are considered analogous because both involve performing numerical techniques on neurological data in the form of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine various additional parameters such as the magnitude of the signal analyzed.
Regarding claim 5, Hendler teaches wherein the one or more regions of silence comprises a plurality of the sources from the model brain ([0040] The optimization of the at least one model may comprise determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to the one or more regions under certain brain state; ([0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Reiner, Gordon, and Principe as applied to claim 5 above, and further in view of Zhukov (Non-Patent Literature).
Regarding claim 9, Hendler teaches wherein localizing the one or more regions of silence in the high- resolution grid further comprises performing an iteration and updating the set of silence sources (See Fig. 4; [0166] At 312, a degree of correlation between the modulation of limbic activity and the desired modulation of limbic activity is then obtained to enable to determine a psychological evaluation of the subject. If the degree of correlation is high, such as, but not limited to, significant person correlation coefficient, then a success message is conveyed to the subject at 314. If the degree of correlation is low such as insignificant person correlation coefficient, then a failure message is conveyed to the subject at 316, and optionally, the stimulus is applied again on the subject at 303). 
Hendler fails to teach initializing a source variance variable, an exponential decay coefficient and a set containing the plurality of sources contributing to the one or more regions of silence; determining a power ratio for each of the plurality of electrodes indicating the reduction in the power of the electrode due to the one or more regions of silence; determining a set of electrodes having a minimum reduction in power; based on the signals from the set of electrodes having a minimum power reduction, and values of the source variance variable and the exponential decay coefficient from a previous iteration, recalculate the source variance variable and the exponential decay coefficient; calculating a source covariance matrix based on the source variance variable and the exponential decay coefficient; calculating a source contribution measure for the high-resolution grid for each of the sources based on the covariance matrix; localizing silent sources in the high-resolution grid using convex spectral clustering based on the source contribution measures for the high- resolution grid. However, the examiner interprets this as being an explanation of the process of Independent Component Analysis (ICA), which is an established method in the art that has been successfully used for the purposes of EEG source localization as made clear in the Zhukov reference. While Zhukov does not go into detail explaining the steps taken to perform ICA, one of ordinary skill in the art would have been familiar with the steps involved in this process. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform EEG source localization with an available method that has shown to be effective, such as ICA.
Regarding claim 10, Hendler teaches wherein the iteration continues for a pre-determined number of iterations ([0119] The original data is partitioned into k disjoint sets, where a single dataset is retained for test, and the remaining k-1 disjoint datasets are used for training the model. The cross-validation process is then repeated k times, with each of the k sets used exactly once as the test data. The whole process is repeated m times).
Regarding claim 11, Principe teaches wherein the iteration continues until a center of mass of the each of the one or more regions of silence converges ([0343] Ideally, after multiple iterations the factors and coefficients will lead to convergence).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Reiner, Gordon, Principe, and Zhukov as applied to claim 9 above, and further in view of Levinson (US Patent No 20170319099 A1).
Regarding claim 12, Hendler fails to teach where a baseline EEG is available, further comprising: calculating the source contribution measure for the low-resolution grid and the high-resolution grid by comparison of respective source contribution measures to the source contribution measure for a corresponding source calculated using the baseline EEG.
However, Levinson teaches [0008] In some embodiments, measuring the intracranial bioimpedance involves measuring a baseline phase shift in the intracranial bioimpedance and measuring at least a second phase shift in the intracranial bioimpedance at a later time. In such an embodiment, detecting the abnormality may involve identifying, with the processor, a change between the baseline phase shift and the second phase shift.
Hendler and Levinson are considered analogous because both disclose inventions that involve the analysis of neurological data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to compare the obtained measurements to a baseline value in order to provide a control to base measurements off of and make them easier to interpret.
Regarding claim 13, Hendler teaches wherein the baseline EEG is an actual based EEG recording ([0097] The EEG recording).
Regarding claim 14, Hendler fails to teach wherein the baseline EEG is a hemispheric baseline wherein sources in one hemisphere of the brain are compared to corresponding sources in the opposite hemisphere of the brain.
However, Levinson teaches [0009] In some embodiments, measuring the intracranial bioimpedance involves measuring a first phase shift through a left half of the patient's head and measuring a second phase shift through a right half of the patient's head. (When two halves of a patient's head or intracranial space are referred to herein, the two halves generally refer to the right half and the left half, which lie on opposite sides of the sagittal plane of the patient's head. Two halves of the patient's brain are generally referred to herein as the right hemisphere and the left hemisphere.) Detecting the abnormality may include identifying, with the processor, a difference between the first phase shift and the second phase shift corresponding to an asymmetry between the left half and the right half of the patient's head. Based on the teachings of Levinson and general knowledge about brain physiology known to one of ordinary skill in the art, it would have been obvious to map EEG sources in one hemisphere of the brain to activity in the other.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ritchey (US Patent No 9101279 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Intrator (US Patent No 20170347906 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793